UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 FORM 10-QSB/A (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2003 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of June 30, 2003,33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of June 30, 2003 3 Condensed Statements of Operations for the three and six months ended June 30, 2003 and 2002 4 CondensedStatements of cash flowsfor the six months ended June 30, 2003 and 2002 5 Notes to Financial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of June 30, 2003 Current Assets Cash and cash equivalents $ 3,860 Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets 3,860 - Property, equipment software devnet of accumulated depreciation TOTAL ASSETS $ 3,860 Current Liabilities Accounts payable 1,145,704 Accrued expenses 858,373 Deferred Revenue 631,950 Current maturities notes payable 2,221,969 Total Current Liabilities 4,857,997 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,034,683 ) Total stockholders deficit (4,854,136 ) Total Liabilities and stockholders deficit $ 3,860 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three and six months ended June 30, 2003 and 2002 Six months ended June 30, Three months ended June 30, 2003 2002 2003 2002 Revenues Revenue $ 10,239 $ 122,246 $ 10,239 $ 38,298 Revenue from terminated contract - Total 10,239 122,246 10,239 38,298 Cost and Expenses Cost of Revenue 22,831 38,874 11,750 24,360 Selling General & Admin 2,298 (22,879 ) - (24,695 ) Operating income(loss) (14,890 ) 106,251 (1,511 ) 38,633 Other Income Expense Interest Income - Interest Expense 76,922 76,922 38,461 38,461 Offering Expense - Net Gain (Loss) $ (91,812 ) $ 29,329 $ (39,972 ) $ 172 The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of cash flows (Unaudited) For the six months ended June 30, 2003 and 2002 2003 2002 Cash flows from operating activities Net Income/(loss) $ (91,812 ) $ 29,330 Adjustments to reconcile net loss to net cash used in operating activities - - Dep & amort - - Accretion of deferred revenue - (66,937 ) Accounts receivable Prepaid expenses and other current assets inventories - - accounts payable and accrued expenses 76,922 70,922 Loan 6,000 2,000 Net cash used in operating activities (8,890 ) 35,315 Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities - - Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash (8,890 ) 35,315 Cash beginning of period 12,750 5,888 Cash end of period $ 3,860 $ 41,203 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Six Months Ended June 30, 2003 NOTE 1 –
